RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30-March-2021 has been entered.
This communication is responsive to the amendment filed 30-March-2021 with respect to application 16/680,614 filed 12-November-2021.  
Applicant has amended claims 1, 4 and 12-14, and has cancelled claims 2 and 3.
Claims 1 and 4-14 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 13 are rejected under 35 USC §103 as unpatentable over Zucchini et al. (German Patent Publication # DE 10 2013 212593 A1), hereinafter Zucchini, in view of Manahan et al. (United States Patent Application Publication # US 2015/0338315 A1), hereinafter Manahan.
Consider claim 1:    A method for detecting a water ingress into an interior of a housing, which is sealed against the surroundings, Zucchini discloses a device and method for monitoring moisture in an electrical system, the system comprising batteries (110) for use with a vehicle, and a housing (105) which may be sealed, and wherein moisture in the form of liquid water may accumulate because of condensation within the housing or intrusion from the outside [Title; Abstract, Fig. 1; Para. 0001, 0005, 0009], the method comprising the following steps:
detecting a temperature of air in the interior of the housing; the system comprising a first detection device comprising a second sensor device located within the housing, and which measures temperature, and a method step of measuring temperature [Para. 0031, 0034, 0047; claim 7-8];
detecting a relative air humidity in the interior of the housing; the first detection device also comprising a co-located first sensor device (220) for detecting relative humidity and a method step of detecting humidity [Para. 0031, 0035, 0047; claim 7-8];
detecting a water ingress into the interior of the housing as a function of a chronological change rate of a difference between the detected temperature and a dew point ascertained as a function of the relative air humidity and of the detected temperature; and that by evaluating the measured temperature and humidity values over time by a system processor (210), the penetration of 
Zucchini discloses monitoring temperature and relative humidity within a container, and comparison over time with respect to relative rates of change of these parameters to determine a critical accumulation of moisture within a sealed housing, and further that a dew point value (dew temperature) (640) may be derived from these parameters [Fig. 6; Par. 0063-0064] but does not specifically disclose comparison of the derived dew point value with the temperature (i.e. the difference of these values) for making this determination. 
Applicant’s specification specifically defines, and admits as known art, that the equilibrium between condensation and evaporation as the dew point, and that the dew point may be calculated (according to equations 1-4) as a function of 
Manahan, moreover, discloses enclosure diagnostic and control systems and methods [Title; Abstract; Fig. 1; Para. 0002, 0004, 0023] particularly the monitoring of temperature and humidity sensors within the enclosure to determine condensation, and specifically that dew point is calculated (step 505-3) from measured values of temperature and humidity, that a difference between temperature and calculated dew point is determined (step 505-5) and that based on the difference, a condensation event (or risk thereof) is determined [Fig. 5, Para, 0071-0072] and where these values are monitored over time [Para. 0075; also Para. 0069-0070, 0073-0074].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to ascertain a dew point value (aka equilibrium between a condensation and an evaporation of air in an environment) from measured temperature and humidity and monitor changes in difference of dew point with respect to temperature over time as taught by Manahan and applied to a device and method for monitoring moisture in an electrical system, as taught by Zucchini, where dew point establishes a temperature at which condensation occurs, the difference a level of margin or risk with respect to condensation and where distinctions between the trend (rate) of change for temperature and dew point  allows an intrusion event to be detected and distinguished from a condensation event.
Consider claim 4 and as applied to claim 3:    The method as recited in claim 1, wherein the detection of the water ingress takes place when the difference and/or the change rate of the difference exceeds a static or dynamic threshold value in each case. 
Zucchini specifically discloses that moisture due to condensation or intrusion may be made based on a determination whether a function of humidity and temperature over time is above or below zero [Fig. 3-5; Para. 0047, 0056, 0062]. 
Manahan similarly discloses comparing of the difference between temperature and dew point to a threshold value [Para. 0072] and that the threshold may be fixed, changed or dynamically controlled over time by analyzing historical trends [Para. 0075].
Consider claim 5 and as applied to claim 1:    The method as recited in claim 1, further comprising the following step: displaying information regarding the water ingress as a function of the detection of the water ingress. Zucchini also discloses a signal device (300) which may output (display) an optical or acoustic warning signal as a warning signal based on a moisture or intrusion which exceeds determined limits [Fig. 1, Para. 0033, 0036, 0045. 0049].
Consider claim 13:    A housing which houses an electronic circuit, the electronic circuit configured to detect a water ingress into an interior of a housing, which is sealed against a surroundings, Zucchini discloses a device and method for monitoring moisture in an electrical system, the system comprising batteries (110) for use with a vehicle, a processor (210), a first detection device comprising the electronic circuit configured to:
detect a temperature of air in the interior of the housing; the first detection device comprising the second sensor device located within the housing, which measures temperature, and a method step of measuring temperature [Para. 0031, 0034, 0047; claim 7-8];
detect a relative air humidity in the interior of the housing; the first detection device also comprising a co-located first sensor device (220) for detecting relative humidity, and a method step of detecting humidity [Para. 0031, 0035, 0047; claim 7-8]; and
detect a water ingress into the interior of the housing as a function of a chronological change rate of a difference between the detected temperature and a dew point ascertained as a function of the relative air humidity and of the detected temperature; and that by evaluating the measured temperature and humidity values over time by a system processor (210), the penetration of water and/or condensation within the housing may be determined: specifically that in a sealed container in which temperature increases over time, that relative humidity decreases [Fig. 3; Para. 0055-0056], but if water penetrates the container that relative humidity begins to increase (due to evaporation of the penetrated water [Fig. 4; Para. 0057-0059], and conversely, if temperature drops over time, relative humidity rises until a particular point 
wherein the housing is a housing of a display of a vehicle, or of a battery of the vehicle, or of a drive unit of the vehicle; a specific application where the housing (105) contains a vehicle battery (110) [Para. 0001-0002, 0036; claim 4-6].
Zucchini discloses monitoring temperature and relative humidity within a container, and comparison over time with respect to relative rates of change of these parameters to determine a critical accumulation of moisture within a sealed housing, and further that a dew point value (dew temperature) (640) may be derived from these parameters [Fig. 6; Par. 0063-0064] but does not specifically disclose comparison of the derived dew point value with the temperature (i.e. the difference of these values) for making this determination. 
Applicant’s specification specifically defines, and admits as known art, that the equilibrium between condensation and evaporation as the dew point, and that the dew point may be calculated (according to equations 1-4) as a function of temperature and humidity for a particular space [US 2020/0149989 A1 (published application): Para. 0003-0005].

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to ascertain a dew point value (aka equilibrium between a condensation and an evaporation of air in an environment) from measured temperature and humidity and monitor changes in difference of dew point with respect to temperature over time as taught by Manahan and applied to a device and method for monitoring moisture in a housing of an electrical system, as taught by Zucchini, where dew point establishes a temperature at which condensation occurs, the difference a level of margin or risk with respect to condensation and where distinctions between the trend (rate) of change for temperature and dew point  allows an intrusion event to be detected and distinguished from a condensation event.


Claims 6-7 are rejected under 35 USC §103 as unpatentable over Zucchini et al. (German Patent Publication # DE 10 2013 212593 A1), hereinafter Zucchini, and Manahan et al. (United States Patent Application Publication # US 2015/0338315 A1), hereinafter Manahan, in view of Yoneda (United States Patent Application Publication # US 2011/0127945 A1).
Consider claim 6 and as applied to claim 1:    The method as recited in claim 1, further comprising the following step: adapting an electrical charging or discharge current of a current source, which is situated in the interior of the housing, as a function of the detected water ingress.
Zucchini discloses a plurality of battery cells (110) (current sources) within the housing, and that a vehicle driver may receive a warning of a fault due to determination of water condensation or intrusion [Fig. 1; Para. 0049] but does not disclose adapting or controlling batter discharge based on such determination.
Yoneda, however, discloses a similar enclosure (150) containing a battery (B) [Title; Abstract; Fig. 1; Para. 0020-0022] and particularly a mechanism for forced discharge of the battery when water intrusion in the battery case is determined [Para. 0152-0156].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to cause discharge of a battery when water intrusion in a case housing the battery is determined, as taught by Yoneda and applied to a method and system for monitoring moisture in an electrical system as taught by Zucchini as modified by Manahan, in order to prevent 
Consider claim 7 and as applied to claim 6:    The method as recited in claim 6, wherein the current source is a battery. Both Zucchini and Yoneda are directed towards systems and methods comprising battery units within housings (110, B respectively) [Zucchini: Fig: 1; Yoneda: Fig. 1].

Claims 8-10 are rejected under 35 USC §103 as unpatentable over Zucchini et al. (German Patent Publication # DE 10 2013 212593 A1), hereinafter Zucchini, and Manahan et al. (United States Patent Application Publication # US 2015/0338315 A1), hereinafter Manahan, in view of Koenig et al. (United States Patent Application Publication # US 2003/0105567 A1), hereinafter Koenig.
Consider claim 8 and as applied to claim 1:    The method as recited in claim 1, further comprising the following step: storing an error code in an electronic memory as a function of the detected water ingress.
Zucchini discloses that if humidity and temperature values are beyond permissible ranges, that a signal may be provided to a warning device (300) such that a driver may contact and visit a workshop, or that other corrective actions (such as activating a heater) may be taken [Para. 0033, 0036, 0045, 0049], and also that memory (2200) may store measured and comparison parameter values [Par. 0045], but Zucchini does not specifically disclose 
Koenig discloses a mobile energy management system, including management and fault detection of battery elements (152) [Title; Abstract; Fig. 1A, 9; Para. 0001, 0011, 0017] and in particular, that fault (error) codes may be stored in memory [Para. 0011, 0020-0021, 0137-0138].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to store fault codes along with other diagnostic results in memory as taught by Koenig and applied to a method and system for monitoring moisture in an electrical system as taught by Zucchini as modified by Manahan, where such codes stored in memory provide a record of current and previous diagnostic results and faults, and provide a driver and/or service technician a description of the fault. 
Consider claim 9 and as applied to claim 1:    The method as recited in claim 1, further comprising the following step: changing a service interval of a vehicle as a function of the detected water ingress.
Zucchini discloses that if humidity and temperature values are beyond permissible ranges, that a signal may be provided to a warning device (300) such that a driver may contact and visit a workshop, and where an additional visit for service, occurring before a next service interval date, would change at least the interval between the last service and current service, but Zucchini suggests this as a driver initiated action, rather than one performed 
Koenig discloses a mobile energy management system, including management and fault detection of battery elements (152) [Title; Abstract; Fig. 1A, 9; Para. 0001, 0011, 0017] and in particular, that the vehicle control system may automatically locate a suitable and available service center [Para. 0022; claim 108-112].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for a control system to automatically set up a service appointment at a suitable service center when a fault is determined (and thereby shortening the service interval from the previous service to the next scheduled service) as taught by Koenig and applied to a method and system for monitoring moisture in an electrical system as taught by Zucchini as modified by Manahan, in order that a repair may be expeditiously made, and to avoid potential damage caused by continued operation in a fault condition. 
Consider claim 10 and as applied to claim 1:    The method as recited in claim 1, further comprising the following step: establishing a service appointment as a function of the detected water ingress using a radio contact to a server device. This claim is rejected based on the same references, citations and analysis as for claim 9 previously.

Claim 11 is rejected under 35 USC §103 as unpatentable over Zucchini et al. (German Patent Publication # DE 10 2013 212593 A1), hereinafter Zucchini, and Joy et al. (United States Patent Application Publication # US 2004/0263351 A1), hereinafter Joy, in view of Kreiner et al. (United States Patent Application Publication # US 2014/0191873 A1), hereinafter Kreiner.
Consider claim 11 and as applied to claim 1:    The method as recited in claim 1, further comprising the following step: releasing a drying agent as a function of the detected water ingress.
Zucchini discloses that a desiccant drying device (150) may be placed in the housing to absorb excess humidity thereby dry condensed or infiltrated water, and that based on sensor measurements it may be determined that the desiccant has become fully saturated, and a warning issued that the drying device should be replaced, or alternatively a heating device (140) may be activated to dry and reactivate the desiccant [Fig. 2; Para. 0029, 0036, 0041, 0049] but does not specifically disclose that the drying device is released or activated based on a water ingress determination.
Kreiner discloses the monitoring of electronic devices (comprising batteries) including monitoring for water intrusion [Title; Abstract: Fig. 1-3; Para. 0009-0011] and particularly that based on detected water intrusion that seals may be activated (electrically and/or by liquid) and caused to swell, both absorbing the liquid and also acting to cover ports by which the liquid may be entering [Para. 0013, 0030].


Claim 12 is rejected under 35 USC §103 as unpatentable over Zucchini et al. (German Patent Publication # DE 10 2013 212593 A1), hereinafter Zucchini, in view of Manahan et al. (United States Patent Application Publication # US 2015/0338315 A1), hereinafter Manahan, Harvey et al. (United States Patent Application Publication # US 2018/0186241 A1), hereinafter Harvey, and Takatsuka et al. (United States Patent Application Publication # US 2018/0048032 A1), hereinafter Takatsuka.
Consider claim 12:    An electronic circuit configured to detect a water ingress into an interior of a housing, which is sealed against a surroundings, Zucchini discloses a device and method for monitoring moisture in an electrical system, the system comprising batteries (110) for use with a vehicle, a processor (210) (electronic circuit) and at least a first sensor (220) within a housing (105) which may be sealed, and wherein moisture in the form of liquid water may accumulate  the electronic circuit configured to:
detect a temperature of air in the interior of the housing; the first detection device comprising the second sensor device located within the housing, which measures temperature, and a method step of measuring temperature [Para. 0031, 0034, 0047; claim 7-8];
detect a relative air humidity in the interior of the housing the first detection device also comprising a co-located first sensor device (220) for detecting relative humidity, and a method step of detecting humidity [Para. 0031, 0035, 0047; claim 7-8];
detect a water ingress into the interior of the housing as a function of a chronological change rate of a difference between the detected temperature and a dew point ascertained as a function of the relative air humidity and of the detected temperature; and that by evaluating the measured temperature and humidity values over time by a system processor (210), the penetration of water and/or condensation within the housing may be determined: specifically that in a sealed container in which temperature increases over time, that relative humidity decreases [Fig. 3; Para. 0055-0056], but if water penetrates the container that relative humidity begins to increase (due to evaporation of the penetrated water [Fig. 4; Para. 0057-0059], and conversely, if temperature drops over time, relative humidity rises until a particular point (when temperature reaches the dew point) whereupon the humidity decreases (because moisture is removed from the air [Fig. 5; Para. 0060], 
wherein the electronic circuit is additionally configured to activate an electric motor of an electric bicycle for driving the electric bicycle.
Zucchini discloses monitoring temperature and relative humidity within a container, and comparison over time with respect to relative rates of change of these parameters to determine a critical accumulation of moisture within a sealed housing, and further that a dew point value (dew temperature) (640) may be derived from these parameters [Fig. 6; Par. 0063-0064] but does not specifically disclose: (a) comparison of the derived dew point value with the temperature (i.e. the difference of these values) for making this determination. 
Applicant’s specification specifically defines, and admits as known art, that the equilibrium between condensation and evaporation as the dew point, and that the dew point may be calculated (according to equations 1-4) as a function of temperature and humidity for a particular space [US 2020/0149989 A1 (published application): Para. 0003-0005].
Manahan, moreover, discloses enclosure diagnostic and control systems and methods [Title; Abstract; Fig. 1; Para. 0002, 0004, 0023] particularly the monitoring of temperature and humidity sensors within the enclosure to determine condensation, and specifically: (a) that dew point is calculated (step 505-3) from measured values of temperature and humidity, that a 
Zucchini also discloses that if humidity and temperature values are beyond permissible ranges, that a signal may be provided to a warning device (300) such that a driver may contact and visit a workshop, or that other corrective actions may be taken [Para. 0033, 0036, 0045, 0049], but does not disclose: (b) that the electronic circuit is configured to activate the vehicle motor.
Harvey discloses analogous systems and methods for handling fault conditions in an electric powered vehicle (and which may include two wheeled vehicles such as motorcycles and scooters) [Title; Abstract; Fig. 1-4; Para. 0004-0005, 0031-0033] and in particular: (b) that if a fault (including battery fault) is detected, after a period of time the battery is disconnected from the motor (and therefore the control circuits control activation and deactivation of the motor based on detected faults) [Para. 0010, 0014, 0100; Claim 17, 21].
Zucchini discloses application to a vehicle, and in particular to an electric or hybrid vehicle [Para. 0001], including: (c) motorcycles bikes, sea and air vehicles [Para. 0014].  An electric bicycle is merely an electric vehicle variant, however, and application of such electronic circuits specifically with respect to bicycles was known in the art.
Takatsuka discloses an analogous battery management method and system, particularly for battery packs that may be exchanged or loaned, the battery 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention: (a) to ascertain a dew point value (aka equilibrium between a condensation and an evaporation of air in an environment) from measured temperature and humidity and monitor changes in difference of dew point with respect to temperature over time as taught by Manahan, (b) that device control circuits be configured to activate or deactivate the vehicle motor in response to detected fault conditions as taught by Harvey, and: (c) to apply a method and system for managing battery packs, including the detection of moisture and water intrusion to electric bicycles as taught by Takatsuka, and applied to a method and system for monitoring moisture in an electrical system as taught by Zucchini because: (a) dew point establishes a temperature at which condensation occurs, the difference a level of margin or risk with respect to condensation and where distinctions between the trend (rate) of change for temperature and dew point  allows an intrusion event to be detected and distinguished from a condensation event, (b) disconnecting of motor circuits during a detected fault condition may prevent further damage to the vehicle, and: (c) electric bicycles 

Claim 14 is rejected under 35 USC §103 as unpatentable over Zucchini et al. (German Patent Publication # DE 10 2013 212593 A1), hereinafter Zucchini, and Manahan et al. (United States Patent Application Publication # US 2015/0338315 A1), hereinafter Manahan, in view of Takatsuka et al. (United States Patent Application Publication # US 2018/0048032 A1), hereinafter Takatsuka.
Consider claim 14:    A vehicle including at least one housing which houses an electronic circuit, Zucchini discloses a device and method for monitoring moisture in a vehicle electrical system, a vehicle comprising the system with batteries (110) for use with the vehicle, a processor (210) (electronic circuit), and at least a first sensor (220) [Title; Abstract, Fig. 1; Para. 0001, 0005, 0009], the electronic circuit configured to detect
a water ingress into an interior of a housing, which is sealed against a surroundings, the vehicle electronic system within a housing (105) which may be sealed, and wherein moisture in the form of liquid water may accumulate because of condensation within the housing or intrusion from the outside [Fig. 1; Para. 0001, 0005, 0009] the electronic circuit configured to:
detect a temperature of air in the interior of the housing; the first detection device comprising the second sensor device located within the housing, which 
detect a relative air humidity in the interior of the housing the first detection device also comprising a co-located first sensor device (220) for detecting relative humidity, and a method step of detecting humidity [Para. 0031, 0035, 0047; claim 7-8];
detect a water ingress into the interior of the housing as a function of a chronological change rate of a difference between the detected temperature and a dew point ascertained as a function of the relative air humidity and of the detected temperature; and that by evaluating the measured temperature and humidity values over time by a system processor (210), the penetration of water and/or condensation within the housing may be determined: specifically that in a sealed container in which temperature increases over time, that relative humidity decreases [Fig. 3; Para. 0055-0056], but if water penetrates the container that relative humidity begins to increase (due to evaporation of the penetrated water [Fig. 4; Para. 0057-0059], and conversely, if temperature drops over time, relative humidity rises until a particular point (when temperature reaches the dew point) whereupon the humidity decreases (because moisture is removed from the air [Fig. 5; Para. 0060], and that therefore, by monitoring a direction of change (rate) over time of relative humidity with respect to temperature that a fault may be detected, and further that the type of fault (intrusion vs condensation) may be determined [Para. 0035, 0061-0062];
wherein the housing is a housing of a display of a vehicle, or of a battery of the vehicle, or of a drive unit of the vehicle; specific application where the housing (105) contains a vehicle battery (110) [Para. 0001-0002, 0036; claim 4-6]; and
wherein the vehicle is an electric bicycle. 
Zucchini discloses monitoring temperature and relative humidity within a container, and comparison over time with respect to relative rates of change of these parameters to determine a critical accumulation of moisture within a sealed housing, and further that a dew point value (dew temperature) (640) may be derived from these parameters [Fig. 6; Par. 0063-0064] but does not specifically disclose: (a) comparison of the derived dew point value with the temperature (i.e. the difference of these values) for making this determination. 
Applicant’s specification specifically defines, and admits as known art, that the equilibrium between condensation and evaporation as the dew point, and that the dew point may be calculated (according to equations 1-4) as a function of temperature and humidity for a particular space [US 2020/0149989 A1 (published application): Para. 0003-0005].
Manahan, moreover, discloses enclosure diagnostic and control systems and methods [Title; Abstract; Fig. 1; Para. 0002, 0004, 0023] particularly the monitoring of temperature and humidity sensors within the enclosure to determine condensation, and specifically: (a) that dew point is calculated (step 505-3) from measured values of temperature and humidity, that a difference between temperature and calculated dew point is determined (step 505-5) and that based on the difference, a condensation event (or risk 
Zucchini discloses application to a vehicle, and in particular to an electric or hybrid vehicle [Para. 0001], including: (c) motorcycles bikes, sea and air vehicles [Para. 0014].  An electric bicycle is merely an electric vehicle variant, however, and application of such electronic circuits specifically with respect to bicycles was known in the art, and for example:
Takatsuka discloses an analogous battery management method and system, particularly for battery packs that may be exchanged or loaned, the battery and circuits enclosed or one or more housings, and a plurality of sensors, including temperature, humidity and submersion sensors, measurements therefrom used to characterize the battery function and usability [Title; Abstract; Fig. 1, 2A, 2B; Para. 0007-0008, 0014, 0068-0069, 0082-0085] and specifically that the method and system may be applied to electric bicycles [Para. 200].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention: (a) to ascertain a dew point value (aka equilibrium between a condensation and an evaporation of air in an environment) from measured temperature and humidity and monitor changes in difference of dew point with respect to temperature over time as taught by Manahan, (b) apply the method and system for managing battery packs, including the detection of moisture and water intrusion to electric bicycles as taught by Takatsuka applied to a method and system for monitoring moisture 

Allowable Subject Matter
The following claim is considered to distinguish patentably over the art of record in this application is presented to applicant for consideration:
Independent claim 12, and further incorporating the subject matter of any one (or more) of claims 8-11.

Response to Arguments
Applicant’s arguments filed on 30-March-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of independent claim 1 under 35 USC §103 over Zucchini (DE 10 2013 212593 A1) and Joy (US 2004/0263351 A1) [Remarks: page 5]: Applicant’s argument is, in summary, that Zucchini and Joy fail to teach the amended limitation: “detecting a water ingress into the interior of the housing as a function of a chronological change rate of a difference between the detected temperature and a dew point ascertained as a function of the relative air humidity and of the detected temperature”.  This argument has been considered, but is rendered moot, by a new rejection of the claim under 35 USC §103 over Zucchini and Manahan (US 2015/0338315 A1) where this combination does teach this feature (see citations and analysis in this Office action.)
Consider Applicant’s remarks with respect to rejection of independent claims 12-14 under 35 USC §103 over Zucchini, Joy (claim 13); Zucchini, Joy, Harvey (2018/0186241 A1) and Takatsuka (US 2018/0048032 A1) (claim 12); and Zucchini, Joy and Takatsuka (claim 14) [Remarks: page 5]: These limitations include the same amended limitation as for claim 1, and the same argument is presented.  The argument is similarly moot, the claims now rejected under 35 USC §103 over Zucchini, Manahan, Harvey and Takatsuka (claim 12), Zucchini and Manahan (claim 13), and Zucchini, Manahan and Takatsuka (claim 14) in accordance with citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to rejection of dependent claims 4-11 under 35 USC §103 over combinations of Zucchini, Joy, Yoneda (US 2011/0127945 A1), Koenig (US 2003/0105567 A1), and Kreiner (US 2014/0191873 A1) [Remarks: page 5]: No additional or separate arguments are made with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1.  These claims are now rejected based on the new rejection of the base claim, and the particular references, citations and analysis applied to each in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Tsukano et al. (U.S. Patent Application Publication # US 2018/0367059 A1) disclosing a power conversion device and air-conditioning apparatus.
Hara (Japan Patent Application Publication # JP 2002267238 A) disclosing a method for deciding occurrence of vapor condensation to indoor metal.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached 11:00AM to 8:00PM EST/EDT on Monday Thursday or Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/STEPHEN R BURGDORF/Examiner, Art Unit 2684